Citation Nr: 0636241	
Decision Date: 11/21/06    Archive Date: 11/28/06

DOCKET NO.  04-13 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to a program of Chapter 31, Independent Living 
Services.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 decision of the 
Department of Veterans Affairs (VA) Vocational Rehabilitation 
and Counseling Division (VR&C) in Providence, Rhode Island, 
which denied purchase of a computer for the veteran, pursuant 
to Chapter 31, Independent Living Services.  


FINDINGS OF FACT

1.  Achievement of a vocational goal for the veteran is not 
currently reasonably feasible.  

2.  Purchase of a personal computer for the veteran will not 
improve the veteran's independence in daily living.  


CONCLUSION OF LAW

The criteria for entitlement to a program of Independent 
Living Services, pursuant to Chapter 31, have not been met.  
38 U.S.C.A. §§ 3104, 3109, 3120 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 21.76(a)(2), 21.160, 21.162 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative, contend, in essence, that 
the veteran is entitled to a program of Chapter 31, 
Independent Living Services.  The veteran maintains that he 
is unable to work, and does not verbalize any interest in 
returning to work.  He desires a computer for his own 
personal use, and believes that he should be provided one in 
this regard.  


        I.  Duty to Assist and Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

There are some claims to which VCAA does not apply.  Livesay 
v. Principi, 15 Vet. App. 165, 178 (2001).  Specifically, 
VCAA is inapplicable to claims such as the one decided 
herein.  See Barger v. Principi, 16 Vet. App. 132 (2002).  In 
Barger, the Court held that the VCAA, with its expanded 
duties, is not applicable to certain cases, pointing out that 
the statute at issue in such cases (Chapter 53) was not found 
in Title 38, United States Code, Chapter 51 (i.e. the laws 
changed by VCAA).  As well, the statute at issue in this 
matter is not found in Chapter 51, rather, it is found in 
Chapter 31.  Therefore, the VCAA is inapplicable in claims 
such as this.  


II.  Chapter 31

The pertinent statutory authority, found at 38 U.S.C.A. § 
3120 (West 2002), provides that the Secretary may conduct 
programs of independent living services for severely 
handicapped persons.  38 U.S.C.A. § 3120(a).  The Secretary 
may also provide a program of independent living services and 
assistance under this section only to a veteran who has a 
serious employment handicap resulting in substantial part 
from a service-connected disability, and it has been 
determined that the achievement of a vocational goal is not 
currently feasible.  38 U.S.C.A. § 3120(b). 

The purpose of independent living services is to assist 
eligible veterans whose ability to function independently in 
family, community, or employment, is so limited by the 
severity of disability (service and non service connected) 
that vocational or rehabilitation services need to be 
appreciably more extensive than for less disabled veterans.  

The term independence in daily living means the ability of a 
veteran, without the services of others or with a reduced 
level of the services of others to live and function within 
the veteran's family or community.  

Independent living services may be furnished:

(1)  As part of a program to achieve rehabilitation to the 
point of employability;

(2)  As part of an extended evaluation to determine the 
current reasonable feasibility of achieving a vocational 
goal;

(3)  Incidental to a program of employment services; or 

(4)  As a program of rehabilitation services for eligible 
veterans for whom achievement of a vocational goal is not 
currently reasonably feasible.  This program of 
rehabilitation services may be furnished to help the veteran:

(i)  Function more independently in the family and 
community without the assistance of others or a reduced 
level of the assistance of others;

(ii)  Become reasonable feasible for a vocational 
rehabilitation program; or

(iii) Become reasonable feasible for extended 
evaluation.  

38 C.F.R. § 21.160.  

In the instant claim, the veteran is service-connected for 
post-traumatic stress disorder, currently 70 percent 
disabling, and tinnitus, currently 10 percent disabling.  The 
veteran's total service-connected disability rating is 
70 percent.  Effective June 2003, the veteran was granted a 
total rating for individual unemployability (TDIU).  

The veteran underwent counseling for vocational 
rehabilitation purposes.  He was found to be 56 years old, 
married, have three adult children, a high school graduate, 
and have worked at various employment until 2002, when he was 
unable to continue employment because of his service-
connected PTSD.  When discussion arose regarding his 
vocational goal, the veteran indicated that he had no 
interest in returning to employment, only in participation in 
the Chapter 31 vocational rehabilitation program.  The 
veteran was found to be eligible for Chapter 31 vocational 
rehabilitation benefits, but was found to be, as a result of 
his PTSD, medically infeasible to participate in any program 
of training leading to employment itself.  

An Independent Living Assessment was performed in 
January 2004.  The veteran was found by the VA Vocational 
Rehabilitation Counseling Psychologist to be able to take 
care of his self needs, have sufficient income for his needs, 
and able to attend all of his medical appointments.  He 
receives all treatment from the VA Medical Center (VAMC) in 
Providence, Rhode Island.  He belongs to the Vietnam Veterans 
of America (VVA) and the Disabled American Veterans (DAV).  
He socializes with family and friends and attends movies 
several times a month for entertainment.  He owns a home and 
a car that he drives.  He has a valid driver's license.  He 
is not active in his community.  He participates in the care 
of his home, house cleaning, and small repairs.  He has a 
complete shop, including tools and equipment to build, 
modify, and repair racing stock cars.  

The veteran's claim for Independent Living Services is to 
obtain a computer of his own to place in his room.  He 
presently has unlimited access to his wife's computer and has 
knowledge in its use.  The Vocational rehabilitation 
counseling psychologist has not found any observable or 
identifiable diminished independence.  He was able to 
independently perform numerous tasks associated with his 
daily living.  Although the veteran wants his own private 
computer, there is no evidence of record to show that 
participation in the Independent Living Services program by 
purchasing him a computer, is necessary to assist him 
function more independently in his family or community, 
become reasonably feasible for a vocational rehabilitation 
program or for an extended evaluation, or that it would be 
used as incidental to a program of employment services.  
Obtaining a computer for the veteran is not necessary to meet 
the veteran's independent living needs.  The request for a 
personal computer for the veteran's own room, when a computer 
is accessible to him and in his own home, is only for his own 
desire.  As such, independent living services, pursuant to 
Chapter 31, are not warranted.  


ORDER

Entitlement to Chapter 31, Independent Living Services, is 
denied.  



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


